Citation Nr: 1233149	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  03-37 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from June 1965 to July 1967.  The Veteran served aboard the U.S.S. Sacramento.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Portland, Oregon, Regional Office (RO) which tacitly determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for PTSD and denied the claim on the merits.  In September 2006, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In December 2006, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for PTSD and denied the claim on the merits.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In April 2009, the Court set aside that part of the December 2006 Board decision which denied service connection for PTSD and remanded the Veteran's appeal to the Board for additional action.  In October 2009, the Board remanded the Veteran's appeal to the RO for additional action.  

In September 2011, the Veteran was afforded a videoconference hearing before a Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

In June 2012, the Veteran was informed that the Veterans Law Judge who had conducted both his September 2006 hearing and his September 2011 videoconference hearing had been designated as Acting Chairman of the Board and was no longer available to consider his appeal and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In August 2012, the Veteran informed the Board that he did not want an additional hearing.  


The Board has reframed the issues of service connection for PTSD as entitlement to a chronic acquired psychiatric disorder to PTSD in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder to include PTSD secondary to his traumatic experiences aboard the U.S.S. Sacramento including witnessing a fire aboard the U.S.S. Kitty Hawk; transferring corpses from the S.S. Impala; and falling down a ship's ladder while aboard the U.S.S. Sacramento.  

The Veteran's service treatment records do not reflect treatment for a chronic acquired psychiatric disorder.  A January 1967 naval treatment record states that the Veteran fell down a ship's ladder and injured his left elbow and right index finger while aboard the U.S.S. Sacramento.  Deck logs from the U.S.S. Sacramento note that the ship executed an emergency breakaway from the U.S.S. Kitty Hawk due to a fire aboard that vessel during  a vertical replenishment on December 6, 1965, and recovered survivors and corpses from the S.S. Impala which had struck a reef and sunk on December 25, 1965.  

The report of a May 1992 VA examination for compensation purposes evaluation conveys that the Veteran reported that he had experienced several inservice stressful events including coming under a grenade attack in the Republic of Vietnam; recovering survivors and corpses from a sunken vessel while aboard the U.S.S. Sacramento; and witnessing a boiler explosion and fire with loss of life aboard the U.S.S. Kitty Hawk.  The Veteran was diagnosed with PTSD and "[ruleout] bipolar disorder or explosive personality disorder."  

An August 1997 VA psychiatric treatment record states that the Veteran was diagnosed with a bipolar disorder and PTSD.  A March 1999 VA psychological evaluation reports that diagnostic impressions of a "pain disorder associated with both psychological factors and general medical condition" and "PTSD by history" were advanced.  

The report of a March 2003 VA examination for compensation purposes evaluation states that the examiner was "unable to find sufficient symptomatology to make a diagnosis for PTSD and I was also unable to substantiate the two primary stressors, one being an explosion aboard the Kitty Hawk and the second being recovery of bodies from the South China Sea."  The Veteran was diagnosed with "major recurrent depression related to physical disability and medical retirement, not related to military service."  

A May 2003 VA psychiatric evaluation notes that the Veteran was diagnosed with PTSD and a "bipolar disorder per patient history."  The report of a March 2004 VA examination for compensation purposes evaluation states that the Veteran was diagnosed with a schizoaffective disorder.  The examiners expressly concluded that the Veteran did not have PTSD.  A July 2004 VA treatment record states that the Veteran was diagnosed with a bipolar disorder and PTSD for which he had received ongoing VA treatment since 1991.  

The report of a January 2010 VA examination for compensation purposes evaluation relates that the Veteran was diagnosed with malingering and a not otherwise specified depressive disorder "not due to or the result of military service."  The Veteran was specifically noted to not meet the diagnostic criteria for PTSD.  

In an August 2012 written statement, the Veteran's attorney asserted that:
However, the law of the case, [the Court's] Memorandum Decision dated April 6, 2009, rejected the 2004 compensation and pension examination as noncompliant because, rather than follow the Board's directions to accept as true the occurrence of two inservice stressors, a boiler explosion aboard the U.S.S. Kitty Hawk and the recovery of dead bodies on the S.S. Impala, the 2004 report independently concluded that [the Veteran] had not, in fact, experienced the stressors verified by the Board.  The other two negative compensation and pension examinations dated in 2003 and 2010 have also done exactly what the Court has ruled impermissible in this case.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the conflicting medical evidence, the allegations of impropriety, and the complexity of the issues raised, the Board finds that additional VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Clinical documentation dated after 2011 is not of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his chronic psychiatric disabilities after 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after 20101.  

3.  Then schedule the Veteran for a VA psychiatric examination for compensation purposes in order to determine the nature and severity of his chronic acquired psychiatric disabilities.  The examination should be conducted at the Reno, Nevada, VA Medical Center, if possible.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must be informed that the stressors of witnessing a fire aboard the U.S.S. Kitty Hawk; transferring corpses from the S.S. Impala; and falling down a ship's ladder while aboard the U.S.S. Sacramento are established and must be considered.  Further, the VA examinations and reports of 3003, 2004, and 2010 are specifically rejected and have little to no probative value.

The examiner must identify all currently diagnosed acquired psychiatric disorders, and must then opine as to whether any such are at least as likely as not (50 percent probability or more) caused or aggravated by military service, or were first manifested during service.  The role, if any, of the verified in-service stressor events must be addressed.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  The Veteran is hereby advised that if he fails to report for the scheduled examination without good cause, his claim will be decided upon the evidence of record in accordance with the provisions of 38 C.F.R. § 3.655 (2011).  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
WILLIAM H. DONNELLY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

